Citation Nr: 1515709	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  06-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's VA benefits were properly terminated from May 6, 2002 to August 13, 2002, due to fugitive felon status, to include the issue of whether the resulting debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (CWC) located at the Regional Office (RO) in Los Angeles, California.  In that decision, the CWC determined that waiver of an overpayment in the approximate amount of $7,553.29 created by the termination of the Veteran's VA compensation from May 6, 2002 to August 13, 2002, based on fugitive felon status, was not warranted.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  See VAOPGCPREC 6-98 (April 24, 1998).  The Veteran has challenged the validity of the debt in this case and the Board finds that the matter is adequately developed for purposes of adjudication herein.  

In November 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript has been associated with the record on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.




FINDINGS OF FACT

The evidence reflects that the Veteran was not fleeing to avoid prosecution, custody, or confinement for a felony during the period from May 6, 2002 and August 13, 2002, when the overpayment was created.


CONCLUSION OF LAW

The Veteran did not meet the definition of a fugitive felon from May 6, 2002, and August 13, 2002, and the debt created based on his fugitive felon status was therefore invalid.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that this Veteran's claim involves the validity of a creation of an overpayment involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.  Nevertheless, the Board observes that the Veteran was notified in June 2003, prior to the termination of his non-service-connected pension benefits, of VA's finding that he had been a fugitive felon, the consequences of this status as fugitive felons are prohibited from receiving VA compensation, and how he could submit evidence to show otherwise.  Moreover, court documents showing the Veteran's status for the relevant time period have been obtained. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board video conference hearing held in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the circumstances surrounding the issuance of the outstanding warrant, which resulted in the termination of the Veteran's VA compensation.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for a fair adjudication of the claim.  In this regard, the issue on appeal turns on the dates when the warrant was issued and cleared, and the circumstances surrounding the warrant issuance, evidence which is already of record.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Background

In a March 2002 rating decision, the RO granted an 80 percent evaluation for a service-connected seizure disorder and granted entitlement to a total rating based on individual unemployability (TDIU), effective from February 2, 2001

The file contains documentation from the VA Office of Inspector General Fugitive Felon Program indicating that a warrant had been issued for the Veteran on May 6, 2002, by the Santa Monica, California Police Department.  The warrant sought the Veteran's arrest for an offense listed as "dangerous drugs."  The information indicated that the warrant was invalidated effective August 13, 2002.   In a June 18, 2013 letter, the RO advised the Veteran that his VA compensation would be suspended from May 6, 2002 (date warrant was issued) until the date the warrant was cleared, as he was considered to be in "fugitive felon" status during this time.   

Documentation from the County of Los Angeles Municipal Court is on file, which reflects that the charges against the Veteran consisted of: (1) Felony - possession narcotic controlled substance; (2) Misdemeanor - use/under the influence of a controlled substance; and (3) misdemeanor - possession pipe/paraphernalia.  The defendant was present for the arraignment which took place in late April 2002 and a public defender was appointed.  The Veteran pleaded not guilty to all charges and was released on his own recognizance.  

The case was called for preliminary setting in May 6, 2002, in Santa Monica, before Judge K.  The Veteran was not present in court that day, but the public defender appeared.  A bench warrant was issued that day.  VA medical records reflect that the Veteran was hospitalized at a VA facility in West Los Angeles for 23 days, starting on June 17, 2002.  

On August 13, 2002, the case was called for a bench warrant hearing, again in Santa Monica, before Judge K.  At that time, the Veteran and the public defender appeared in court for a pre-plea interview and the initial warrant was cleared.  It appears that a second bench warrant was going to be issued at that time, but was recalled.  During another court date in late August 2002, the Veteran was not present, but called the court from the VA Hospital where he was receiving treatment; a bench warrant hold was noted.  Ultimately, in November 2002, the misdemeanor charges were dismissed and a deferred entry of judgment was entered as to the felony charge.  The Veteran withdrew his not guilty plea and pleaded nolo contendre; he was directed to attend a drug education program.  The bench warrant was quashed.  A May 2003 entry indicated that the Veteran was in a residential treatment program.  

In a September 2003 letter, VA notified the Veteran that because he was the subject of an outstanding warrant from May 6, 2002 until August 13, 2002, when it was cleared, his monthly VA benefit payments for that period had to be stopped.  He was informed that the stoppage would result in an overpayment and that he would be advised of the amount of the debt and how the debt could be repaid.  In a September 2003 letter from the VA Debt Management Center, the Veteran was informed that an overpayment in the amount of $7,265.29 had been created and that withholding of his VA benefits in satisfaction of the debt would begin in December 2003.

In December 2003, the Veteran requested a waiver of the debt based on hardship and provided a Financial Status Report. 

A May 2004 decision by the CWC denied the Veteran's request for waiver of indebtedness in the amount of $ 7,553.29.  The Committee discussed the fact that a felony warrant was in effect for the time in question creating the debt, and found that there was no evidence of hardship, but there was evidence of unjust enrichment.

In September 2004, the Deputy Public Defender for Los Angeles County issued a letter to VA on the Veteran's behalf explaining the events leading to the issuance of the warrant.  However, the events described therein were all post-August 13, 2002.  

In November 2004, the CWC confirmed the denial of the Veteran's request for waiver of indebtedness in the amount of $7,553.29.  

In December 2004, a statement was received from Judge K. of the Los Angeles, CA Superior Court.  The judge indicated that the Veteran had successfully completed a Deferred Entry of Judgment Program in the Los Angeles Superior Court in July 2004.  It was noted that although a different judge granted the dismissal of the charges pursuant to 1000.3 Cal. Penal Code, the case originated in Judge K.'s court in Santa Monica.  It was explained that when a warrant was issued for his non-appearance, it was personally confirmed by Judge K. that the Veteran was in a program at the VA.  Therefore, the warrant was recalled.  In November 2006, Judge K. submitted a second statement emphasizing that a warrant for the Veteran' arrest issued in May, 2002, was recalled in August 2002, and that there were no outstanding warrants in connection with the case.  

In November 2014, the Veteran provided testimony at a Board video conference hearing.  At that time, he explained that a warrant had been mistakenly issued in May 2002 and that he was not a fugitive felon, as had been characterized by VA, having appeared at all court dates except for those which took place while he was hospitalized for treatment.  


III.  Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998). 

Effective December 27, 2001, the law was amended to prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon. 38 U.S.C.A. § 5313B.  The term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, that barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id. SSA's fugitive felon provision is essentially identical to the VA provision cited above.  42 U.S.C.A. § 1382(e)(4)(A). 

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). 

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  In order to adjudicate the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The standard of "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor (whether actions of the debtor contributed to creation of the debt); (2) Balancing of faults (weighing fault of the debtor against VA fault); (3) Undue hardship (whether collection would deprive the debtor or his family of basic necessities); (4) Defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) Unjust enrichment (whether failure to make restitution would result in unfair gain to the debtor); and (6) Changing positions to one's detriment (whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation).  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

While the Veteran has not disputed the amount of overpayment in question, he has argued that the underlying creation of the debt, and thereby the overpayment itself, was improper.  The Board notes that the Veteran had an outstanding warrant in the State of California for failure to appear at a May 2002 court hearing. 

While fugitive is not specifically defined by the governing statute and regulation (38 C.F.R. § 3.665(n)), Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  In December 2005, the Second Circuit Court of Appeals found that, under that statute (42 U.S.C.A. § 1382(e)(4)(A) , in order for a person to be fleeing prosecution there must be some evidence that the person knows her apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005). 

The Board notes that VA's Adjudication Procedure Manual also provides guidance with respect to issues relating to fugitive felons.  M21-1MR, Part X, Ch. 16.  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Part X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there is still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1MR, Pt. X, Ch. 16.1.f.  The Board notes that it is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2014).

Thus, the ultimate question before the Board is one as to whether the Veteran was a fugitive felon within the intent of 38 C.F.R. § 3.665(n).  In April 2002, the Veteran was charged with 3 offenses, which were all drug-related, one of which was a felony charge and two of which were misdemeanor charges.  All of these charges were ultimately dismissed and the Veteran was fully compliant with the resolution of the case reached by the court; namely successfully completing a residential treatment program.  

The Veteran appeared in court for his arraignment in late April 2002.  The Veteran was not present for his May 6, 2002 court date and that is the only reason the bench warrant was issued.  It is not entirely clear from the evidence on file as to the timing, but it is suggested that the Veteran did not appear on that date as he was under VA treatment at that time.  VA records do show that he was under VA in-patient treatment for almost a month during June and July 2002.  In any event, there is absolutely no indication of flight in this case to avoid prosecution, nor was the CWC able to identify any such evidence.  The warrant was cleared approximately 3 months after issuance, and only took that long because the next court date after May 6, 2002, did not take place until August 13, 2002.  In contrast, the Board can point to no evidence which supports the finding of fugitive felon status made by VA, and it appears that the only basis for this finding was the presumption of such status as provided under M21-1MR, Part X, Ch. 16.1.c.

The Board finds it significant in this case that both the public defender and judge in the Veteran's case have provided information to the effect that the bench warrant was issued as a formality, and was recalled when it was clear that the Veteran was not a fugitive felon, but instead was under treatment through VA, or had not otherwise demonstrated any intent or indications of flight.  In addition, the Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, it does not appear that the Veteran was attempting to flee or avoid prosecution by the State of California, but instead took steps to resolve his legal issues as soon as possible.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Further, the evidence demonstrates to the Board that the Veteran resolved his outstanding warrant and completed residential treatment on his own initiative, and not based on VA's notification to him of the suspension of benefits, which took place after the charges were dismissed in November 2002. 

As discussed above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran was not attempting to flee or avoid prosecution from the State of California.  As such, the Board concludes that the evidence does not show that the Veteran was a fugitive felon from May 6, 2002 to August 13, 2002, and must further conclude that the overpayment in question is not a validly created debt. 

As the Board's findings vitiate the Veteran's status as a fugitive felon for the period from May 6, 2002 to August 13, 2002, the creation of the overpayment of VA compensation benefits accordingly was not proper and the resulting overpayment is invalid.  Since the underlying indebtedness is terminated as a result of this decision, the question of waiver is rendered moot.



ORDER

As the Board has found that the termination of compensation benefits from May 6, 2002 to August 13, 2002 was improper and the resulting overpayment debt of is invalid, the appeal is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


